Citation Nr: 0510551	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-31 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 30, 2000, 
for the award of a total service-connected rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1975 and from June 1984 to April 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran requested an RO hearing in May 2000.  The RO 
scheduled the hearing for August 2000, but the veteran 
requested that the hearing be postponed.  In a September 2000 
statement the veteran requested the RO to cancel all hearing 
requests.  The veteran did not request a hearing on his 
October 2003 VA Form 9.  

The matter of entitlement to a clothing allowance is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Manlincon v. West, 12 Vet App 238 (1999).  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran filed his claim for TDIU on May 30, 2000.  

3.  The claims folder contains no evidence of an informal 
claim for TDIU prior to May 30, 2000.  

4.  Private medical evidence showing the that he was unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities was received at 
the same time the veteran filed his claim for TDIU in May 
2000.  



CONCLUSION OF LAW

The criteria for an effective date earlier than May 30, 2000 
for the award of TDIU have not been satisfied.  8 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 
4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he is entitled to TDIU from 
April 19, 1996.  The veteran argues that since that date, he 
was entitled to an 80 percent combined rating and 
consequently met the criteria for TDIU under the provisions 
of 38 C.F.R. § 4.16.  April 19, 1996 is the date of the 
veteran's release from military service.  

In essence, the veteran seems to suggest that VA erred in its 
failure to include the issue of TDIU in its October 1998 
decision that granted entitlement to service connection for 
more than 18 disabilities and established the veteran's 
entitlement to a combined rating of 80 percent, effective 
April 19, 1996.  The veteran is advised that a reopened claim 
and clear and unmistakable error are different, mutually 
exclusive routes to the goal of determining an effective 
date. Flash v. Brown, 8 Vet. App. 332 (1995).  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that in the former approach, the effective date (except 
under specific circumstances) could never be prior to the 
date of the reopened claim, whereas a successful claim for 
clear and unmistakable error provides for an effective date 
that is the date of the decision that contained clear and 
unmistakable error.  In view of these distinctions, a claim 
of clear an unmistakable error cannot be said to be 
inextricably intertwined with the issue of an earlier 
effective date.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As a consequence, the matter of clear and 
unmistakable error is not now before the Board.  

In the alternative, the veteran argues in the October 2003 VA 
Form 9 that he was acting on the advice of his 
representative, he did not pursue his appeal from the 


1998 rating action.  As a consequence, TDIU was granted from 
May 2000 rather than 1998.  The veteran therefore, claims his 
belief that he is entitled to TDIU from 1998.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from "multiple injuries incurred in action" are 
considered as "one disability" for purposes of determining 
whether a disability is ratable as 40 or 60 percent 
disabling.  38 C.F.R. § 4.16(a)(4).

For TDIU purposes, marginal employment is not to be 
considered substantially gainful employment. 38 C.F.R. § 4.17 
(2003).  Factors to be considered will include the veteran's 
employment history, educational attainment and vocational 
experience. 38 C.F.R. § 4.16 (2003).  Age, however, may not 
be considered a factor. 38 C.F.R. § 3.341(a) (2003).  A TDIU 
claim is limited to the issue as to whether a claimant is 
capable of performing the physical and mental acts required 
by employment, and not whether he/she can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The originating agency granted entitlement to service 
connection for numerous disabilities in the October 1	998 
rating decision.  As a consequence, the veteran was afforded 
a 40 percent rating for one condition (degenerative disc 
disease of the lumbosacral spine) and the remaining 
disabilities resulted in a combined rating of 80 percent.  
The effective date of this award was April 19, 1996.  

By virtue of a February 2003 rating decision, the RO granted 
entitlement to TDIU.  The RO set the effective date of that 
award at May 30, 2000

Generally, "the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  When service connection has 
already been established, a TDIU claim may be considered a 
type of increased rating claim.  Norris v. West, 12 Vet. App. 
413, 420 (1999); Suttman v. Brown, 5 Vet. App. 127, 136 
(1993).  The effective date of an award based upon a claim 
for increased disability rating "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 
2003); 38 C.F.R. § 3.400(o)(2) (2004).  Thus, three possible 
dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the 
claim is filed, the date that the increase is 
shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1)); 

(2) if an increase in disability precedes the 
claim by a year or less, the date that the 
increase is shown to have occurred (factually 
ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the 
claim by more than a year, the date that the 
claim is received (date of claim) (38 C.F.R. § 
3.400(o)(2)).  See Harper v. Brown, 10 Vet. App. 
125 (1997).  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA. See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2003).  An informal claim may be 
any communication or action, indicating an intent to apply 
for one or more benefits under VA law.  Thomas v. Principi, 
16 Vet. App. 197 (2002); 38 C.F.R. § 3.155.  An informal 
claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 
(Fed. Cir. 1999), and it must identify the benefit being 
sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  

VA regulations provide that once a formal claim for 
compensation has been allowed, the date of outpatient or 
hospital examination at a VA or uniformed services hospital 
will be accepted at the date of receipt of a claim. 38 C.F.R. 
§ 3.157 (2004).  The Court of Appeals for the Federal Circuit 
has held that, once a claimant submits evidence of medical 
disability, makes a claim for the highest possible rating and 
submits evidence of unemployability, the "identify the 
benefit sought" requirement of 38 C.F.R. § 3.155(a) has been 
met as a matter of law for a claim for TDIU.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The veteran filed his formal claim filed on May 30, 2000 when 
his application TDIU was received.  The veteran does not 
dispute this fact.  He contends that he is entitled to TDIU 
prior to that date.  

For the purposes of the determining the effective date, the 
next inquiry involves determining the date of the claim by 
reviewing the record to identify any statement or clinical 
records that may be viewed as informal claims.  No 
communication or action by the veteran, prior to May 30, 
2000, shows intent to apply for TDIU.  Likewise, once the 
claim for compensation was allowed, no treatment records from 
VA, military or private, were received to indicate a claim 
for TDIU.  Moreover, no claim for a highest possible rating 
or clear evidence of unemployability was indicated to satisfy 
the "identify the benefit sought" requirement of 38 C.F.R. 
§ 3.155(a).  See Roberson, supra, and 38 C.F.R. §§ 3.155 and 
3.157.  

An April 1997 VA medical record shows that the veteran was 
being treated for a right shoulder disability.  The veteran 
was noted to have experienced a reduction in his ability to 
perform activities of daily living.  It did not show that he 
was unable to secure or follow a substantially gainful 
occupation.  This evidence although received after the 
veteran filed his claim for TDIU in May 2000, under the Bell 
v. Derwinski, 2 Vet App 611 (1992), VA is deemed to have had 
constructive notice of these records.  Also, the provisions 
of 38 C.F.R. § 3.157 indicate that the date of the record is 
significant with respect to VA records.  

Reports of private treatment compiled from 1998 show that the 
veteran last worked in April 1996.  An April 1998 report 
shows that with respect to inquiry related to the veteran's 
occupation, the examiner noted that the veteran was 
"disabled".  This evidence was received with in May 2000 
when the veteran filed his claim for TDIU.  The Board 
observes that despite the date of the documents, the date of 
the receipt of the evidence is relevant with respect to 
reports of private treatment.  38 C.F.R. § 3.157.  

Not one of these records, VA or private, shows that the 
examiners found that the veteran was unemployable by reason 
of service-connected disability.  In fact, what is 
significant in this instance is that service connection had 
not yet been established for the any condition prior to the 
October 1998 rating decision.  

The veteran sent an August 1999 request for release of 
information to the VA outpatient clinic with the stated 
intention to file a claim.  This document does not show that 
the veteran identified the claim that he wished to pursue.  
Consequently, the criteria under 38 C.F.R. § 3.155 are not 
satisfied.  

Nothing is contained in the claims folder to satisfy the 
legal definition of an informal claim for TDIU.  On these 
bases, the Board finds that the preponderance of the evidence 
identifies the May 30, 2000, as the date of the veteran's 
claim.  

In sum, the veteran's claim for an earlier effective date 
earlier than May 30, 2000, fails because VA has been unable 
to identify a statement that would indicate an informal claim 
prior to that date.  There is no VA clinical medical evidence 
showing that he was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities prior to that date.  Private medical 
evidence showing the that he was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities in 1996 and 1998 was received at the 
same time the veteran filed his claim for TDIU in May 2000.  
He failed to file his claim for TDIU within one year of the 
date it was factually ascertainable that he became 
permanently and totally disabled.  

Turning to the date entitlement arose, the Board concedes 
that as the veteran argues, he met the percentage 
requirements under 38 C.F.R. § 4.16(a) for TDIU as a 
consequence of the RO's October 1998 rating decision.  By 
that action he had multiple service-connected disabilities, 
one rated a 40 percent or more and a combined rating in 
excess of 70 percent.  The Board also observes that the 
veteran has argued in the alternative that he is entitled 
since April 1996.  He is advised, however, that whether the 
date was 1996 or 1998, the date entitlement arose in excess 
of one year prior to the date of the claim.  Consequently, 
the effective date of the award can be no earlier than the 
date of the claim.  Harper v. Brown, 10 Vet App 125 (1997).  
In view of the foregoing, the preponderance of the evidence 
does not support the claim for an earlier effective date for 
the award of TDIU.  

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of its duties to assist 
and notify him in the February 2003 letter that pertained to 
the issue of TDIU.  The RO afforded the veteran details about 
the sources of evidence that might show his entitlement.  
Specifically, the veteran was informed of the allocation of 
burdens of obtaining the needed information.  He was asked to 
tell VA about any other information or evidence he wanted it 
to get for him.  

The Board observes that the RO specifically provides 
information concerning how the veteran could prevail on his 
claim for TDIU.  Although the RO did not state specifically 
that the veteran was to submit all evidence in his 
possession, it did advise the veteran that it was his 
responsibility to make certain that VA received all pertinent 
evidence.  

The veteran has not been afforded VCAA notice relative to his 
claim for an earlier effective date after the veteran 
expressed disagreement with that issue.  The Board observes 
that judicial interpretation of the law recognizes that a 
disagreement of the effective date in downstream question 
rather than a new claim.  In accordance with 38 U.S.C.A. 
§ 5110 and relevant case law, when determining of effective 
date for payment of benefits, VA treats new claims raised in 
a notice of disagreement as an element of the claim that has 
been placed in the appellate status by the notice of 
disagreement.  Consequently 38 U.S.C.A. § 5103 does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (December 22, 2003).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained the records 
from VA facilities identified by the veteran.  All relevant 
records have been obtained.  Information in the record 
indicates that the veteran had been receiving Social Security 
disability benefits since 1996, these records were not 
obtained.   Even if the Board were to concede that the 
veteran was totally disabled from 1996 for the reasons and 
bases set forth above, such information would not result in 
an earlier effective date.   In view of the foregoing, VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the veteran is not be 
prejudiced by the Board's proceeding to the merits of the 
claim. 


ORDER

An effective date earlier than May 30, 2000 for the award of 
TDIU is denied.  


REMAND

The veteran expressed disagreement with the denial of a 
clothing allowance in September 2001 after he was notified of 
that determination by correspondence dated later that month.  
The RO should issue a statement of the case with respect to 
that issue.  Manlincon v. West, 12 Vet App 238 (1999).  
Accordingly the case is remanded to the RO for the following 
actions:  

The RO should issue a statement of the 
case with respect to the claim for a 
clothing allowance.  The veteran should 
be advised that in order to perfect his 
appeal with respect to that issue, he 
must submit a timely substantive appeal 
after the issuance of a statement of the 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


